UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1813


FENYANG AJAMU STEWART,

                   Plaintiff - Appellant,

             v.

UNIVERSITY OF NORTH CAROLINA SYSTEM; NORTH CAROLINA
AGRICULTURAL & TECHNICAL STATE UNIVERSITY; NATIONAL
INSTITUTE OF AEROSPACE ASSOCIATES, INC.; WILLIAM EDMONSON,
NIA Distinguished Langley Professor, Full Professor, North Carolina A&T State
University; JOHN KELLY, Chairman; ELECTRIC AND COMPUTER
ENGINEERING DEPARTMENT              NORTH CAROLINA A & T STATE
UNIVERSITY; CATHY HOPKINS, Human Resources Director, National Institute
of Aerospace,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:15-cv-01487-AJT-JFA)


Submitted: May 31, 2018                                       Decided: June 11, 2018


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Fenyang Ajamu Stewart, Appellant Pro Se. Eve Grandis Campbell, Laura K. Musick,
O’HAGAN MEYER PLLC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Fenyang Ajamu Stewart appeals the district court’s order dismissing the remainder

of his amended complaint for failure to state a claim. See Stewart v. Univ. of N.C. Sys.,

673 F. App’x 269, 270-72 (4th Cir. 2016) (No. 16-1552). We have reviewed the record

and find no reversible error. Accordingly, we deny Stewart’s motion to strike and affirm

substantially for the reasons stated by the district court. Stewart v. Univ. of N.C. Sys., No.

1:15-cv-01487-AJT-JFA (E.D. Va. June 9, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              3